Exhibit 10.1
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”) made effective as of Sept 5th 2008
by and between BioMimetic Therapeutics, Inc., a Delaware corporation (the
“Company”), and Larry Bullock (the “Executive”).
     In consideration of the mutual covenants contained in this Agreement, the
parties hereby agree as follows:
     1. Employment. The Company agrees to employ the Executive and the Executive
agrees to be employed by the Company as Chief Financial Officer and to be
responsible for the typical management responsibilities expected of an officer
holding such position and such other responsibilities customarily pertaining to
such office as may be assigned to Executive from time to time by the Chief
Executive Officer of the Company, all for the Period of Employment as provided
in Section 2 below and upon the terms and conditions provided in the Agreement.
     2. Term. The period of Executive’s employment under this Agreement, will
commence on or about Sept 5, 2008, and shall continue through Sept 5, 2011 , ,
subject to extension or termination as provided in this Agreement (“Period of
Employment”).
     3. Duties. During the Period of Employment, the Executive shall devote his
full business time, attention and skill to the business and affairs of the
Company and its affiliates. The Executive will perform faithfully the duties
that may be assigned to him from time to time in accordance herewith by the
Chief Executive Officer.
     4. Compensation. For all services rendered by the Executive in any capacity
during the Period of Employment, the Executive shall be compensated as follows:
     (a) Base Salary. The Company shall pay the Executive an annual base salary
of $237,000.00 (“Base Salary”). Base Salary shall be payable according to the
customary payroll practices of the Company but in no event less frequently than
twice each month. The Base Salary shall be reviewed each fiscal period and shall
be subject to increase according to the policies and practices adopted by the
Company from time to time.
     (b) Incentive Compensation Award. The Executive shall also be eligible to
receive annual incentive bonuses consisting of cash and/or options to purchase
Company common stock consistent with annual incentive awards for other members
of the senior management team The payment of such bonuses shall be based on the
performance and satisfaction of specific milestones mutually agreed upon by the
Chief Executive Officer and the Executive, and shall be further based upon the
Executive’s performance as evaluated by the Chief Executive Officer.
     (d) Additional Benefits. The Executive will be entitled to participate in
all employee benefit plans or programs and receive all benefits and perquisites
for

 



--------------------------------------------------------------------------------



 



which any salaried employees are eligible under any existing or future plan or
program established by the Company or its affiliates and available to similarly
situated employees of the Company, including participation in stock option
plans. The Executive may participate to the extent permissible under the terms
and provisions of such plans or programs in accordance with program provisions.
These may include group hospitalization, health, dental care, life or other
insurance, sick leave plans, travel or accident insurance and disability
insurance. Nothing in this Agreement will preclude the Company or Company
affiliates from amending or terminating any of the plans or programs applicable
to salaried employees or senior executives as long as the total value of all
benefits is not materially decreased. The Executive will be entitled to an
annual paid time off, consistent with the Company’s PTO policy and Company
holidays as determined by the Company. The Company will provide Executive with
sufficient equipment, supplies and resources to accomplish his duties and will
purchase and/or reimburse Executive for the cost of maintaining professional
memberships.
     5. Business Expenses and Other Expenses. The Company will reimburse the
Executive for all reasonable travel and other expenses incurred by the Executive
in connection with the performance of his duties and obligations under this
Agreement.
     6. Disability.
     (a) In the event of disability of the Executive during the Period of
Employment, the Company will continue to pay the Executive according to the
compensation provisions of this Agreement during the period of his disability,
until such time as any long term disability insurance benefits accruing to the
Executive are available. However, in the event the Executive is disabled for a
continuous period of three months, or for a total of 90 or more days in any
270-day period, the Company may terminate the employment of the Executive. In
this case, normal compensation will cease, except for earned but unpaid Base
Salary and his monthly Base Salary as in effect at the time of the termination
for a period of up to nine (9) months (follow Paragraph 8 below).
     (b) During the period the Executive is receiving payments of either regular
compensation or disability insurance described in this Agreement and to the
extent reasonable considering the Executive’s disability, the Executive will
furnish information and assistance to the Company and from time to time will
make himself available to the Company to undertake assignments consistent with
his prior position with the Company. If the Company fails to make a payment or
provide a benefit required as part of the Agreement, the Executive’s obligation
to furnish information and assistance will end.
     (c) The term “disability” will have the same meaning as under any
disability insurance provided pursuant to this Agreement or otherwise.

 



--------------------------------------------------------------------------------



 



     7. Death. In the event of the death of the Executive during the Period of
Employment, the Company’s obligation to make payments under this Agreement shall
cease as of the date of death, except for earned but unpaid Base Salary.
     8. Effect of Termination of Employment.
     (a) If the Executive’s employment terminates due to a Without Cause
Termination, as defined below, the Company will provide the Executive nine
(9) months’ Base Salary as in effect at the time of the termination plus an
appropriately prorated amount of the previous year’s cash bonus on the Company’s
regular payroll dates, less any amount the Executive receives from another
employer. Additionally, the benefits and perquisites described in this Agreement
as in effect at the date of termination of employment will be continued for nine
(9) months to the extent permissible under the law and consistent with the tax
status of such benefit plans. Furthermore, all outstanding stock options,
restricted stock, restricted stock units, and any other unvested equity
incentives shall become fully exercisable and vested as of the Date of
Termination and shall remain exercisable for their stated terms.
     (b) All Without Cause Termination severance compensation provided for
herein shall be expressly conditioned upon the Executive executing an agreement
that releases the Company and its officers, directors, employees, stockholders,
consultants, affiliates, successors and assigns, from any and all liability,
causes of action, suits, damages, claims and demands whatsoever arising from or
resulting in any way from the Executive’s employment with the Company or the
Company’s operations, including but not limited to any and all contract and tort
claims either directly or indirectly arising from or resulting in any way from
the Company’s activities leading to or associated with the termination of
employment. Notwithstanding the foregoing, this Section 9(b) shall only be
enforceable provided that the Company has obtained a similar provision in all
outstanding Employment Agreement(s) for Vice President level position(s) within
the Company.
     (c) If the Executive’s employment terminates due to Termination for Cause
(as defined below), breach of this Agreement by Executive or resignation by
Executive, earned but unpaid Base Salary will be paid on a pro-rated basis for
the year in which the termination occurs. No other payments will be made or
benefits provided by the Company.
     (d) For this Agreement, the following terms have the following meanings:
     (i) “Termination for Cause” means termination of the Executive’s employment
by the Company’s Chief Executive Officer or Board of Directors acting in good
faith by the Company by written notice to the Executive specifying the event
relied upon for such termination, due to the Executive’s willful misconduct with
respect to his duties under this Agreement, including but not limited to
conviction for a felony or a common law fraud, which has resulted or is likely
to result in substantial economic damage to the

 



--------------------------------------------------------------------------------



 



Company. Executive will be provided a reasonable opportunity prior to any
determination for “Cause”, to present his case before the Board of Directors of
the Company with counsel.
     (ii) “Without Cause Termination” means “constructive termination” or actual
termination of the Executive’s employment other than due to death, disability,
Termination for Cause, or resignation by Executive. Constructive Termination
includes, a significant change to job scope or job responsibilities, or a
relocation of Company headquarters of more than 50 miles, or failure to renew or
extend this contract of employment.
     9. Other Duties of the Executive during and after the Period of Employment.
     (a) The Executive will, with reasonable notice during or after the Period
of Employment, furnish information as may be in his possession and cooperate
with the Company as may reasonably be requested in connection with any claims or
legal actions in which the Company is or may become a party.
     (b) The Executive recognizes and acknowledges that all non-public
information pertaining to the affairs, business, clients, customers or other
relationships of the Company, as hereinafter defined, is confidential and is a
unique and valuable asset of the Company. Access to and knowledge of this
information are essential to the performance of the Executive’s duties under
this Agreement. The Executive will not during the Period of Employment and for
36 months thereafter except to the extent reasonably necessary in performance of
the duties under this Agreement, or as required by law, give to any person,
firm, association, corporation or governmental agency any non-public information
concerning the affairs, business, clients, customers or other relationships of
the Company. The Executive will not make use of this type of information for his
own purposes or for the benefit of any person or organization other than the
Company. All records, memoranda, etc, relating to the business of the Company,
whether made by the Executive or otherwise coming into his possession, are
confidential and will remain the property of the Company. Confidential
information shall not include information that (i) becomes generally available
to the public other than as a result of disclosure by the Executive, (ii) was
available to the Executive on a non-confidential basis prior to disclosure to
the Executive in connection with his duties to the Company, provided that the
source of such information is not known to the Executive to be bound by a
confidentiality agreement or other contractual obligation of confidentiality to
the Company or (iii) becomes available to the Executive on a non-confidential
basis from a source other than the Company (or any agent, employee or affiliate
of Company) provided such source is not known to the Executive to be bound by a
confidentiality agreement or other contractual obligation of confidentiality to
the Company.
     (c) During the Period of Employment, the Executive will not use his status
with the Company to obtain loans, goods or services from another organization on
terms that would not be available to him in the absence of his relationship to
the

 



--------------------------------------------------------------------------------



 



Company. During the period of his employment and for a period of 12 months
thereafter, the Executive will not directly or indirectly manage, consult or
work for, serve as employee, officer, director, consultant, agent or
subcontractor for, finance, or own any part of or exercise management control
over any business or entity wherein the Executive is directly or indirectly
engaged in the development and/or commercialization of a Competitive Product. A
“Competitive Product” shall mean any product that contains recombinant
platelet-derived growth factor, recombinant insulin-like growth factor, or any
recombinant osteoinductive protein, including bone morphogenetic proteins. In
addition, during such 12 month period Executive will not engage, directly or
indirectly, in any business activity or enterprise which is a “Competitive
Activity”. For purposes hereof, “Competitive Activity” means the making of
investments in or the provision of capital to any enterprise, or to any person
in connection with any enterprise, with respect in which the Company has
invested or provided capital or proposed, in writing, to invest or provide
capital during the term of the Executive’s employment, or to pursue any similar
investment opportunity with any individual or enterprise introduced to the
Executive or Company directly in connection with the performance of the
Executive’s duties to the Company during the term of his employment, in each
case in the area of musculoskeletal tissue regeneration. This restriction shall
not apply to any investment opportunity that has been declined by the Company.
The Executive acknowledges that the covenants contained herein are reasonable as
to geographic and temporal scope. For a twelve month period after termination of
the Period of Employment for any reason, the Executive will not solicit to hire
any employee of the Company or solicit any employee to leave the employ of the
Company.
     (d) The Executive acknowledges that his breach or threatened or attempted
breach of any provision of Section 9 would cause irreparable harm to the Company
not compensable in monetary damages and that the Company shall be entitled, in
addition to all other applicable remedies, to a temporary and permanent
injunction and a decree for specific performance of the terms of Section 9
without being required to prove damages or furnish any bond or other security.
     (e) The Executive shall not be bound by the provisions of Section 9 in the
event of the default by the Company in its obligations under this Agreement that
are to be performed upon or after termination of this Agreement.
     (f) For purposes of Section 9, the “Company” shall include any person or
entity that, directly or indirectly, controls or is controlled by the Company or
is under common control with the Company.

 



--------------------------------------------------------------------------------



 



     10. Indemnification; Litigation. The Executive and the Company previously
entered into an Indemnification Agreement dated May 12, 2006 (“Indemnification
Agreement”) under which the Company has agreed to indemnify the Executive from
and against certain liability associated with his providing services as an
executive of the Company. The parties hereby reaffirm the Indemnification
Agreement, which shall remain effective together with this Employment Agreement.
In the event of a conflict between this Agreement and the Indemnification
Agreement, the Indemnification Agreement shall supersede this Agreement.
11. Effect of Change in Control.
          (a) In the event there is a Change in Control (as defined below) and
within the twelve (12) month period following such event Executive is terminated
in a Without Cause Termination, or Executive elects to resign upon written
notice to the Company following an event that constitutes Good Reason (as
defined below), all outstanding stock options, restricted stock, restricted
stock units, and any other unvested equity incentives shall become fully
exercisable and vested as of the Date of Change of Control and shall remain
exercisable for their stated terms. Without limiting the foregoing, any Without
Cause Termination or resignation for Good Reason that occurs within three
(3) months prior to a Change in Control shall be deemed to be made in
contemplation of such Change in Control. In addition, the Company shall pay
Executive upon such termination or resignation, in exchange for Executive
agreeing to not solicit any of the then current customers or employees of the
Company all payments due under Section eight (8) above.
     (b) A “Change in Control” shall be deemed to have occurred if (i) a tender
offer shall be made and consummated for the ownership of more than fifty percent
(50%) of the outstanding voting securities of the Company, (ii) the Company
shall be merged or consolidated with another corporation or entity and as a
result of such merger or consolidation less than fifty percent (50%) of the
outstanding voting securities of the surviving or resulting corporation or
entity shall be owned in the aggregate by the former shareholders of the
Company, as the same shall have existed immediately prior to such merger or
consolidation, (iii) the Company shall sell all or substantially all of its
assets to another corporation or entity which is not a wholly-owned subsidiary,
or (iv) a person, within the meaning of Section 3(a)(9) or of Section 13 (d)(3)
(as in effect on the date hereof) of the Securities and Exchange Act of 1934
(“Exchange Act”), shall acquire more than fifty percent (50%) of the outstanding
voting securities of the Company (whether directly, indirectly, beneficially, or
of record). For purposes hereof, ownership of voting securities shall take into
account and shall include ownership as determined by applying the provisions of
Rule 13d-3(d)(1)(i) (as in effect on the date hereof) pursuant to the Exchange
Act.
     (c) A resignation for “Good Reason” shall be deemed to have occurred if the
Executive resigns his employment with the Company after the occurrence of any of
the following events, to which the Executive has not expressly consented in
writing: (i) a material reduction in the Executive’s Base Salary (other than one

 



--------------------------------------------------------------------------------



 



applicable to all executive officers); (ii) a material reduction in job duties,
authority, responsibilities and requirements inconsistent with the Executive’s
position with the Company and the Executive’s prior duties, authority,
responsibilities, and requirements or a change in the Executive’s reporting
relationship such that Executive is no longer reporting to the CEO; (iii) a
relocation of the Executive to a facility or location more than fifty (50) miles
from the address of the Company’s headquarters office as of the effective date
of this Agreement, or (iv) material breach by the Company of any of the material
covenants herein.
     12. Consolidation; Merger or Sale of Assets. Nothing in this Agreement
shall preclude the Company from consolidating or merging into or with, or
transferring all or substantially all of its assets to, another corporation that
assumes this Agreement and all obligations and undertakings of the company
hereunder. Upon such a consolidation, merger or sale of assets, the term “the
Company” as used will mean the other corporation and this Agreement shall
continue in full force and effect.
     13. Modification. This Agreement may not be modified or amended except in
writing signed by the parties. No term or condition of this Agreement will be
deemed to have been waived, except in writing by the party charged with waiver.
A waiver shall operate only as to the specific term or condition waived and will
not constitute a waiver for the future or act on anything other than that which
is specifically waived.
     14. Governing Law. This Agreement has been executed and delivered in the
State of Tennessee and its validity, interpretation, performance and enforcement
shall be governed by the laws of that state.
     15. Notices. All notices, requests, consents and other communications
hereunder shall be in writing and shall be deemed to have been made when
delivered or mailed first-class postage prepaid by registered mail, return
receipt requested, or when delivered if by hand, overnight delivery service or
confirmed facsimile transmission, to the following:
          (a) If to the Company, to:
     Chief Executive Officer, BioMimetic Therapeutics, Inc., 389 Nichol Mill
Lane, Franklin, TN 37067, with a copy to:
     c/o Mark Manner, Harwell Howard Hyne Gabbert & Manner, 1800 AmSouth Center,
315 Deaderick Street, Nashville, Tennessee 37238, or at such other address as
may have been furnished to the Executive by the Company in writing; or
     (b) If to the Executive, at: 5205 Shaw Ct., Brentwood, TN 37027, or such
other address as may have been furnished to the Company by the Executive in
writing.

 



--------------------------------------------------------------------------------



 



     16. Binding Agreement. This Agreement shall be binding on the parties’
successors, heirs and assigns.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
30th day of September 2008.

            EXECUTIVE
      /s/ Larry Bullock       Larry Bullock              BIOMIMETIC
THERAPEUTICS, INC.
      By:   /s/ Samuel E. Lynch         Samuel E. Lynch        President and
Chief Executive Officer     

 